DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is: “an insulating means temperature,” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Regarding claim 1
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A system for analysis of a state of an inductive operator, the system comprising: 
a measuring device configured to: 
detect an acoustic reference signal and a plurality of operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period; and 
detect an acoustic signal and the operating variables during a productive time period; and 
an evaluating device configured to: 
generate a reference data set from the reference signal and a productive data set from the acoustic signal; 
perform a regression analysis of the reference data set and thereby 
generate a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model.  
Step 2A: Prong 2 
The measuring and evaluating devices are additional elements.  The limitation of “perform a regression analysis of the reference data set and thereby precludes the step from practically being performed in the mind.  For example, “perform” in the context of this claim encompasses the user performing mathematical calculations regarding a regression analysis of the reference data set.  For example, “generate a” in the context of this claim encompasses the user performing evaluation regarding of the inductive operator from a difference between the productive data set and values modelled in accordance with the mode. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation and performance of the limitation in the mind, then it falls within the “Mathematical Concept” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2016.04(a)(2)).
This judicial exception is not integrated into a practical application. In particular, the limitation of “detect an acoustic reference signal and a plurality of operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period” and “detect an acoustic signal and the operating variables during a productive time period” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Also, the additional elements of measuring device and evaluating device are recited at a high-level of generality (MPEP 2016.04(a)(2)).

Regarding claim 5
Step 2A: Prong 1
To clarify the identified abstract idea in claim 5, the pertinent portion pertaining to the abstract idea is bolded:
Claim 5, A method for analysis of  a state of an inductive 
detecting an acoustic reference signal and a plurality of operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period; 
generating a reference data set from the reference signal; 
creating a model for description of the acoustic reference signal according to the operating variables, the creation of the model comprising regression analysis of the reference data sets; 
detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal; and 
generating a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model.  
Step 2A: Prong 2 
The limitation of “creating a model for description of the acoustic reference signal by-according to the operating variables, the creation of the model comprising regression analysis of the reference data sets” is a mathematical concept and “generating a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses performing mathematical calculations regarding creating a model for description of the acoustic reference signal.  “generating” in the context of this claim encompasses the user performing evaluation regarding of the inductive operator from a difference between the productive data set and values modelled in accordance with the mode. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations and performance of the limitation in the mind, then it falls within the “Mathematical Concept” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2016.04(a)(2)).
This judicial exception is not integrated into a practical application. In particular, the limitation of “detecting an acoustic reference signal and a plurality of operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period,” “generating a reference data set from the reference signa,” and “detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Regarding claim 2
The sound transducer or acceleration sensor are additional elements.  The additional elements of sound transducer or acceleration sensor are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 3
The at least one sensor or at least one monitoring device are additional elements.  The additional elements of at least one sensor or at least one monitoring device are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 4
The inductive operator is additional element.  The additional element of inductive operator is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform performing and generating steps in claim 1 and creating and generating steps  in claim 5 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Therefore, claims 1-4 and 5 are not patent eligible (MPEP 2106.04(d)).
Dependent claims 6-14 are likewise also not patent eligible.  The limitations of claims 6-14 are directed to the mathematical concept and mental process judicial exception, respectively and therefore there are no additional elements in claims 6-14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kreischer et al. (US 2014/0174185 A1, hereinafter referred to as “Kreischer”) (cited in IDS dated Jan-29-2021) in view of Diaz (EP 1786083 A1, hereinafter referred to as “Diaz”) (cited in IDS dated Jan-29-2021).
Regarding claim 1, Kreischer teaches system for analysis of a state of an inductive operator (para. [0002]: a generator is an inductive operating resource), the system comprising: a measuring device configured to: detect an acoustic reference signal and a plurality of operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period (para. [0013]: operating parameters of the generator, such as active power, reactive power and/or temperature, can be detected; para. [0014]: Signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment. In addition to absolute limiting values, the time derivatives of the signals can also be considered; para. [0027]: the comparator can have a selection device for the selection of the reference response on the basis of the operating variables. Therefore, the reference response can be selected in accordance with the operating situation, which improves the accuracy of the monitoring); and detect an acoustic signal and the operating variables during a productive time period (para. [0013]; para. [0014]: see claim above);  and generate a reference data set from the reference signal and a productive data set from the acoustic signal (para. [0013]; para. [0014]; para. [0027]: see claim above); an evaluating device configured to: generate a reference data set from the reference signal and a productive data set from the acoustic signa (para. [0040]: the comparator 11 can contain a selection device which selects an appropriate reference response as a function of one or more signals from the operating parameters; para. [0047]: the signals of the vibrations are transformed into the frequency range in a second step 21. Optionally, this can be done only when signals of the vibrations and/or the operating parameters).
Kreischer does not specifically teach performing a regression analysis of the reference data set and thereby create a model for description of the acoustic reference signal by the operating variables; generate a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model.  
However, Diaz teaches performing a regression analysis of the reference data set and thereby create a model for description of the acoustic reference signal by the operating variables (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; paras. [0019]-[0021] and [0149]) and generating a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model (paras. [0018]: see above; para. [0019]-[0021]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the regression analysis of the reference data set and generating a state evaluation of the inductive operator such as are described in Diaz into Kreischer, in order to monitor systems based on the use of behaviour models, that is, for the identification of the failure conditions, a set of measured variables is compared with threshold values for each one of these variables (para. [0016]).
Regarding claim 2, Kreischer in view of Diaz teaches all the limitation of claim 1, in addition, Diaz teaches that the measuring device comprises a sound transducer or an acceleration sensor for detection of the acoustic signal, the sound transducer or the acceleration sensor being arranged at the inductive operator or in an interior of the inductive operator or at an active part of the inductive operator (para. [0031]: another aspect of the invention relates to a vibration model the objective of which is to detect changes in the geometry of the transformer, especially deformations in the windings. For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment. These vibrations are measured by means of accelerometers installed in the tank).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring device such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 3, Kreischer in view of Diaz teaches all the limitation of claim 1, in addition, Diaz teaches that the measuring device comprises at least one sensor  (para. [0083]: table 1 exhibits at least one sensors) or at least one monitoring device (3) for detection of the operating variables (2) (para. [0080]-[0082]; Fig. 1 exhibits at least on monitoring device for detection of the operating variable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring device such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 4, Kreischer in view of Diaz teaches all the limitation of claim 1, in addition, Diaz teaches that the inductive operator comprising the system for state analysis in accordance with claim (para. [0001]: the present invention relates to a method and a system for monitoring power transformers, intended to detect incipient failures in a transformer. For this purpose, only sensors external to the transformer are used, or sensors that can be installed without needing to untank the transformer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring device such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 5, Kreischer teaches a method for analysis of a state of an inductive operator (para. [0002]: see claim 1 above), the method comprising: Page 10 of 13 detecting an acoustic reference signal and a plurality of operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period (para. [0013]; para. [0014]; para. [0027]: see claim 1 above); generating a reference data set from the reference signal; generating a reference data set from the reference signal (para. [0040]; para. [0014]; para. [0047]: see claim 1 above).
Kreischer does not specifically teach creating a model for description of the acoustic reference signal by-according to the operating variables, the creation of the model comprising regression analysis of the reference data sets; detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal.
However, Diaz teaches creating a model for description of the acoustic reference signal by-according to the operating variables, the creation of the model comprising regression analysis of the reference data sets (para. [0018]-[0021]: see claim 1 above); detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal (para. [0018]; paras. [0019]-[0021] and [0149]: see claim 1 above).
Regarding claim 6, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches proposal, introduction, undertaking, of an action at the inductive operator in dependence on a result of the state evaluation (para. [0025]: for control of the system and method of the invention, a software application is available for the purpose of carrying out the adjustments of the models, running the models, and handling the information from which the emission of alarms is obtained). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the action at the inductive operator in dependence on a result of the state evaluation such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 7, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches detecting at least one further acoustic signal and the operating variables during at least one further respective productive time period (para. [0013]; para. [0014]; para. [0027]: see claim 1 above; para. [0023]: the parameters of the models will be adjusted, applying a least squares algorithm to a data set measured in the transformer); generating at least one further productive data set from the at least one further acoustic signal (para. [0013]; para. [0014]; para. [0027]: see claim 1 above; para. [0023]: see above); and generating at least one further state evaluation of the inductive operator from differences between the at least one further productive data set and values modelled in accordance with the model (para. [0018]; paras. [0019]-[0021]: see claim 1 above; para. [0023]: see above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional at least one further acoustic signal and the operating variables, generating at least one further productive data set, and generating at least one further state evaluation of the inductive operator such as are described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 8, Kreischer in view of Diaz teaches all the limitation of claim 7, in addition, Diaz teaches additionally updating the reference data set on the basis of the productive data set or the at least one further productive data set (para. [0013]; para. [0014]; para. [0027]; para. [0018]; paras. [0019]-[0021]: see claim 1 above); and updating the model by a regression analysis of the updated reference data set (para. [0018]; paras. [0019]-[0021]: see claim 1 above; para. [0023]: see claim 7 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the updating the reference data set on the basis of the productive data set or the at least one further productive data set such as are described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 9, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches that the detection of the acoustic signal is carried out by a sound transducer or an acceleration sensor, which is arranged at the inductive operator or in the interior of the inductive operator or at an active part of the inductive operator (para. [0031]: another aspect of the invention relates to a vibration model the objective of which is to detect changes in the geometry of the transformer, especially deformations in the windings. For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment. These vibrations are measured by means of accelerometers installed in the tank).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection of the acoustic signal such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 10, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches that the generation of the productive data set comprises determination of a characteristic data set which corresponds with the course over time of the amplitude of a predetermined frequency component of the acoustic signal (para. [0011]: an optical power transformer condition monitoring system is provided. In this aspect, it is to be noted that vibration is a periodic motion of acceleration with an associated frequency spectrum…an output of the at least one processor includes at least one of a power transformer vibration (as a function of frequency), voltage, and/ or current measurement signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generation of the productive data set such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 11, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches that the detection of the operating variables is carried out by at least one sensor (2) or at least one monitoring device (3) (para. [0083]: table 1 exhibits at least one sensors; para. [0080]-[0082]; Fig. 1 exhibits at least on monitoring device for detection of the operating variable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the the detection of the operating variables such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 12, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches the operating variables comprise at least one of the following variables of the inductive operator or the reference inductive operator: Page 6 of 8an insulating means temperature; a hot-spot temperature; a winding temperature; an ambient temperature; a load current; an operating voltage; or a tap changer setting (para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer).  
Although Diaz does not explicitly teach that the operating variables comprise at least one of the following variables of the inductive operator or the reference inductive operator: Page 6 of 8an insulating means temperature, a hot-spot temperature, a winding temperature, an ambient temperature, a load current, and an operating voltage or a tap changer setting, Diaz teaches at least one of the variables of the inductive operator or the reference inductive operator.  Therefore, the operating variables comprising at least one of the variables of the inductive operator or the reference inductive operator such as are described above would be an obvious variation of such operating variables.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kreischer to use the above features in order to monitor the inductive operator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the the operating variables such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 13, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches that the regression analysis comprises a linear regression analysis (para. [0018]; paras. [0019]-[0021]: see claim 1 above; para. [0023]: see claim 7 above).
Although Diaz does not explicitly teach that regression analysis comprises a linear regression analysis, regression analysis comprising a linear regression analysis is well known (see https://en.wikipedia.org/wiki/Regression_analysis).  One of ordinary skill in the art before the effective filing date of the claimed invention recognized that the use of liner regression analysis was predictable.
Regarding claim 14, Kreischer in view of Diaz teaches all the limitation of claim 5, in addition, Diaz teaches that the inductive operator comprises a transformer or a choke (para. [0001]: The present invention relates to a method and a system for monitoring power transformers, intended to detect incipient failures in a transformer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductive operator such as is described in Diaz into Kreischer, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALM (DE Patent Application Publication 102016122081 A1) teaches a method and an apparatus for acoustic condition monitoring of at least one electrical component in an overall system are described.
Rosenhave (WO Patent Application Publication 97/38292 A1) teaches  a method of detecting and processing acoustic signals emitted from resiprocating, oscillating or rotating objects for the purpose of recording and predicting changes in the condition of the objects.
Findeisen (WO Patent Application Publication 2018/065189 A1) teaches o create an electrical device for connecting to a high-voltage network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            /DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858